DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gaines (US Patent 4,314,157) in view of Dicharry et al. (US PAP 2019/0267146 A1).
            With respect to claims 1 and 15, Gains teaches a remote control for a radiographic source and a method to control exposure of the radiation source comprising (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27): 

    PNG
    media_image1.png
    286
    425
    media_image1.png
    Greyscale
a forward cable section (48) configured to extend into and through a radiographic source housing (26), to expose a radiographic source (28) to an exterior of the housing, and to retract into and through the radiographic source housing to retract the radiographic source into the radiographic housing (see column 4, lines 14-18); a drive cable section (38) coupled to the forward cable section (48); and a drive gear (32) configured to extend the forward cable section (48) by driving the drive cable section (38) in a first direction, and to retract the forward cable section (48) by driving the drive cable section (38) in a second direction (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27). 
          Gaines fails to explicitly mention that the forward cable has a smooth exterior surface to have a lower friction than the drive cable section while traversing the radiographic source housing.
          Dicharry et al. discloses a system/method for remotely controlling a radiation source which explicitly teaches a forward cable having a smooth exterior surface to have a lower friction than the drive cable section providing user with the capabilities to substantially reduce the wear and extend the life of the system (see paragraph 0062).
          Gaines and Dicharry et al. disclose related methods/apparatuses for safely controlling radiation source exposure.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide teachings of the forward cable having a smooth exterior surface to have a lower friction as suggested by Dicharry in the method/apparatus of Gaines, since such a modification would provide user with the capabilities to substantially reduce the wear and extend the life of the system.
           It would have been obvious to treat Gaines and Dicharry et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 1 and 15 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
            With respect to claim 2, Gaines (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27) and Dicharry et al. (see paragraph 0062) teach the remote control of claim 1, further comprising a cable connector (50) configured to mechanically couple the forward cable section (48) to the drive cable section (38) (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27).
            With respect to claim 3, Gaines (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27) and Dicharry et al. (see paragraph 0062) teach the remote control of claim 2, wherein the forward cable section (48) and the drive cable section (38) have respective lengths such that the cable connector (50) and the forward cable section (48) do not come into contact with the drive gear (32) (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27).
            With respect to claim 5, Gaines (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27) and Dicharry et al. (see paragraph 0062) teach the remote control of claim 2, further comprising a drive gear housing configured to contain the drive gear (32), the drive gear housing having a window configured to enable viewing of the cable connector when the forward cable section is at a predetermined position within the drive gear housing (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27). 
            With respect to claim 6, Gaines (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27) and Dicharry et al. (see paragraph 0062) teach the remote control of claim 2, wherein the cable connector (50) is configured to be detachable from at least one of the forward cable section (48) or the drive cable section (38) (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27).
            With respect to claim 8, Gaines (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27) and Dicharry et al. (see paragraph 0062) teach the remote control of claim 1, wherein Dicharry et al. teaches that the forward cable section comprises at least one of a semi-rigid spring steel, a spiral wound cable, a close-wound cable, or a compacted wire rope (see paragraphs 0062) that has acceptable flexibility and is capable of linear actuation while maintaining sufficient strength in a radioactive environment for at least a threshold life span while provide user with the capabilities to substantially reduce the wear and extend the life of the system.
            With respect to claim 11, Gaines (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27) and Dicharry et al. (see paragraph 0062) teach the remote control of claim 1, further comprising a handle (32) configured to actuate the drive gear (see Fig.1).
            With respect to claim 12, Gaines (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27) and Dicharry et al. (see paragraph 0062) teach the remote control of claim 1 but fail to explicitly mention a motor configured to actuate the drive gear.
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the drive gear actuated by motor in the apparatus of Gaines as modified by Dicharry et al., since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routing skill in the art. 
            With respect to claim 13, Gaines (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27) and Dicharry et al. (see paragraph 0062) teach the remote control of claim 1, further comprising: a control conduit configured to cover portions of the forward cable section (48) and the drive cable section (38) located between the drive gear and the radiographic source housing; and a source connector configured to secure the control conduit to the radiographic source housing (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27).
            With respect to claim 14, Gaines (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27) and Dicharry et al. (see paragraph 0062) teach the remote control of claim 1, wherein the forward cable section is configured to traverse an S-shaped source tube within the radiographic source housing to push the radiographic source through the S-shaped source tube to an outlet of the S-shaped tube (see Fig. 2).
            With respect to claim 16, Gaines (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27) and Dicharry et al. (see paragraph 0062) teach the method of claim 15, wherein the extending the radiographic source comprises turning a drive gear in a first direction to drive the drive cable section to thereby drive the forward cable section.
            With respect to claim 17, Gaines (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27) and Dicharry et al. (see paragraph 0062) teach the method of claim 16, further comprising (see column 4, lines 14-18) retracting the radiographic source into the radiographic source housing by turning the drive gear in a second direction to drive the drive cable section to thereby retract the radiographic source via the forward cable section (48) and the drive cable section (38) (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27).
            With respect to claim 18, Gaines (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27) and Dicharry et al. (see paragraph 0062) teach the method of claim 15, further comprising attaching the forward cable section (48) to the drive cable section (38) via a cable connector (50) (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27).
            With respect to claim 19, Gaines (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27) and Dicharry et al. (see paragraph 0062) teach the method of claim 15, further comprising attaching the forward cable section (48) to the radiographic source (28) (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gaines (US Patent 4,314,157) in view of Dicharry et al. (US PAP 2019/0267146 A1) as applied to claim 1 above, and further in view of Saraliev et al. (US PAP 2017/0215977 A1).
           With respect to claim 9, Gaines (see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27) and Dicharry et al. (see paragraph 0062) teach the remote control of claim 1, wherein the forward cable section comprises an outer coating configured to have less than a threshold coefficient of friction, wherein the outer coating comprises at least one of Polytetrafluoroethylene (PTFE), molybdenum disulfide (MoS2) lubricants, graphite, Xylan®- brand fluoropolymer-based coatings, EthyleneChloroTrfluoroEthylene (ECTFE), Canadize- brand lubricants, or parylene.
          Saraliev et al. discloses a system/method for various exemplary embodiments using

    PNG
    media_image2.png
    240
    252
    media_image2.png
    Greyscale
 flexible cables and explicitly teaching a cable section (506) comprises an outer coating (508) configured to have less than a threshold coefficient of friction, 
wherein the outer coating (508) comprises at least one of Polytetrafluoroethylene (PTFE) (see paragraph 0128) providing user with the capabilities to substantially reduce the wear and extend the life of the system.
          Gaines, Dicharry et al. and Saraliev et al. disclose related methods/apparatuses for various exemplary embodiments using flexible cables.
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide teachings of the cable section comprises an outer coating configured to have less than a threshold coefficient of friction, wherein the outer coating comprises Polytetrafluoroethylene (PTFE) as suggested by Saraliev et al. in the apparatus of  Gaines as modified by Dicharry et al., since such a modification would provide user with the capabilities to substantially reduce the wear and extend the life of the system. In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use without producing any new and unexpected results.
            It would have been obvious to treat Gaines and Dicharry et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 9 and 10 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Allowable Subject Matter

Claims 4, 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
            With respect to claim 4, the most relevant prior art, Gaines (US Patent 4, 314, 157; see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27) and Dicharry et al. (US PAP 2019/0267146 A1; see paragraph 0062) teach the remote control of claim 2 but fail to explicitly teach or make obvious that the forward cable section and the drive cable section have respective lengths such that the cable connector does not enter the radiographic source housing as claimed in combination with all of the remaining limitations of the claim.
            With respect to claim 7, Gaines (US Patent 4, 314, 157; see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27) and Dicharry et al. (US PAP 2019/0267146 A1; see paragraph 0062) teach the remote control of claim 1 but fail to explicitly teach or make obvious that the forward cable section and the drive cable section have respective lengths such that the drive cable section does not enter the radiographic source housing as claimed in combination with all of the remaining limitations of the claim.
            With respect to claim 20, Gaines (US Patent 4, 314, 157; see abstract; Figs. 1 and 2; column 4, line 8 – column 6, line 27) and Dicharry et al. (US PAP 2019/0267146 A1; see paragraph 0062) teach the method of claim 15 but fail to explicitly teach or make obvious that the extending the radiographic source ends prior to the drive cable section entering the radiographic source housing as claimed in combination with all of the remaining limitations of the claim.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Georges (UK Patent Application GB 2 251 047A) teaches a remote control for a radiation source (see abstract; Figs. 1-4).

    PNG
    media_image3.png
    397
    503
    media_image3.png
    Greyscale

10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                       /I.K./   September 23, 2022